DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 15, 17-18, and 32 are amended.
Claims 3, 10-12, and 23-25 are canceled.
Claims 1-2, 4-9, and 13-22 are pending.

Response to Remarks
35 U.S.C. § 101
Applicant contends that the claims are directed towards patent eligible subject matter.  First, Applicant contends that the amended claims recite a practical application due to the dynamically configuring a payment kernel operation.  Specifically, the technological improvement, as Applicant contends, is that the claim allows different merchants to use the same customer hardware by changing the configuration of the payment kernel prior to processing the payment.  Examiner respectfully disagrees that this recites a technological improvement that recites a practical application.  Allowing different merchants to use the same customer hardware to perform a transaction appears to be an improvement to commercial interactions, which is an abstract idea.  According to MPEP 2106.05(a)(II), “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.”  Therefore, such improvements to commercial interactions do not SRI International is also unpersuasive as neither the specification nor the claims recite an improvement in computer network technology.  
Accordingly, this ground of rejection is maintained. 

35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1-2, 4-9, and 13-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-9, and 13-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.  Analyzed according to the 2019 Patent Eligibility Guidance (2019 PEG), the first step of the analysis is to determine whether the claims are directed towards one of the four statutory categories, i.e., a process, machine, manufacture, or composition of matter, of patent eligible subject matter.  Here, claims 1-2, 4-9, and 13-22 are directed towards a process.  Therefore, the analysis proceeds to determine whether the claims recite abstract ideas.
Per Claim 1: Claim 1, as a whole, is directed towards the abstract idea of authenticating a financial account issuer and processing a transaction using merchant-specific rules, a payment 
presenting a payment and/or identification instrument to, via a pPOS device having a payment kernel dynamically configurable for any of the plurality of merchants, a merchant from among a plurality of merchants, and in response, changing via the pPOS device a configuration of the payment kernel for following processing rules specific to the merchant, wherein the payment and/or identification instrument carries identification information useful for effecting a commitment to pay; 
authenticating and validating, by the pPOS device, at least one entity to effect a trusted link between the pPOS device and said at least one entity, said at least one entity from among the following four entities: (a) a user, (b) the merchant, (c) a merchant acquirer, and (d) an issuer of the payment and/or identification instrument; and 
processing, by the pPOS device, the payment transaction according to the processing rules and being based on a payment network and said at least one entity.
Because the claim recites abstract ideas, the analysis proceeds to determine whether the claim recites additional elements that recite a practical application of the abstract ideas.  According to the 2019 PEG, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, or that generally link the use of the 
The analysis then proceeds to determine whether the additional elements, when considered individually and in combination, recite significantly more than the abstract ideas.   According to the 2019 PEG, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, that generally link the use of the abstract ideas to a particular technological environment or field of use, or that recite well-understood, routine, and conventional activities are not indicative of reciting significantly more than the abstract ideas.  Claim elements previously considered to recite insignificant extra-solution activities are reevaluated at this step to determine whether they recite well-understood, routine, and conventional activities.  Such findings must be supported by the evidentiary requirements set forth in the Berkheimer Memo.  Here, as noted above, the pPOS device and the payment kernel are simply instructions to apply the abstract ideas using a computer.  Therefore, the additional claim elements, when considered individually and in combination, fail to recite significantly more than the abstract ideas.
Accordingly, claim 1 is rejected as being directed towards patent ineligible subject matter.

Per Claim 17: 
using, by the pPOS device, external data from an external data sensor switch function to initiate a payment transaction involving the merchant and corresponding to said one of the e-commerce transactions and/or in vehicle payments;
Here, the additional elements of the pPOS device and external data sensor switch function are instructions to apply the abstract ideas using a computer.  Accordingly, these additional elements also fail to recite a practical application or significantly more than the abstract ideas.
Accordingly, claim 17 is rejected as being directed towards patent ineligible subject matter.

Per Claims 2, 4-9, 13-16, and 18-22: Claims 2, 4-9, 13-16, and 18-22 have also been analyzed according to the 2019 PEG.  However, these claims fail to recite patent eligible subject matter for the following reasons:
Claims 2 and 18 recite the abstract idea of scoring a transaction for fraud based on various transaction data.  In other words, it recites Certain Methods of Organizing Human Activities.  Further, it is recited at a sufficiently high level of generality that it may be practically performed in the human mind or with the aid of pen and paper.  Therefore, it also recites a Mental Process.
Claims 4 and 6-9 recite various data that is non-functional descriptive material.  Therefore, the subject matter of these claims fails to recite additional elements that recite a practical application or significantly more than the abstract ideas.
Claims 5 and 19 recite comparing data elements.  This operation is recited at a sufficiently high level of generality that it may be practically performed in the human mind or with the aid of pen and paper.  Therefore, it recites a Mental Process. 
Claim 13 recites the abstract idea of presenting a payment instrument to a point of sale device.  Therefore, it recites a Certain Method of Organizing Human Activity.
Claim 14 recites the additional elements of displaying a status of a payment transaction and recording the payment transaction.  However, such additional elements recite insignificant extra-solution activities because they fail to place meaningful limits on the abstract ideas.  See MPEP 2106.05(g).  Further, they recite well-understood, routine, and conventional activities because it recites displaying information and electronic recordkeeping.  See MPEP 2106.05(d)(II).  Therefore, the subject matter of this claim also fails to recite significantly more than the abstract ideas.
Claim 15 recites the additional element of displaying transaction information on one of a plurality of displays.  However, such additional elements recite insignificant extra-solution activities because they fail to place meaningful limits on the abstract ideas.  See MPEP 2106.05(g).  Further, they recite well-understood, routine, and conventional activities because it recites displaying information.  See MPEP 2106.05(d)(II).  Therefore, the subject matter of this claim also fails to recite significantly more than the abstract ideas.
Claim 16 recites the additional element of logging a payment transaction.  However, such additional elements recite insignificant extra-solution activities because they fail to place meaningful limits on the abstract ideas.  See MPEP 2106.05(g).  Further, they recite well-understood, routine, and conventional activities because it recites electronic recordkeeping.  See MPEP 2106.05(d)(II).  Therefore, the subject matter of this claim also fails to recite significantly more than the abstract ideas.
Claim 20 recites that the pPOS receives data over one of a plurality of computer communication protocols.  However, this amounts to an instruction to apply the abstract 
Claim 21 recites the abstract ideas of creating a transaction trigger and prompting a payment based on the trigger.  Therefore, it recites Certain Methods of Organizing Human Activities.
Claim 22 recites initializing the payment kernel for processing a payment transaction.  This amounts to an instruction to apply the abstract ideas using a computer.  Therefore, it fails to recite a practical application or significantly more than the abstract ideas.
Accordingly, claims 2, 4-9, 13-16, and 18-22 are rejected as being directed towards patent ineligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 17, 19-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0101837 to Pandey et al. in view of U.S. Patent No. 9,852,410 to Chen et al.
Per Claim 1: Pandey discloses:
A method for providing a personal point of sale (pPOS) for card present e-commerce transactions and/or in vehicle payments, the method comprising: (see Pandey at Abstract: There is provided a data processor implemented process for performing NFC enabled point-of-sale (POS) transactions on a computing device.)
presenting a payment and/or identification instrument to, via a pPOS device having a payment kernel dynamically configurable for any of the plurality of merchants, a merchant from among a plurality of merchants, and in response, changing via the pPOS device a configuration of the payment kernel for following processing rules specific to the merchant, wherein the payment and/or identification instrument carries identification information useful for effecting a commitment to pay; (see Pandey at ¶ 71: Once the merchant ID and purchase information has been received and verified by the customer device 102, at step 306, the POS application allows the selection of a payment option for the POS transaction. The UI module 122 displays on the GUI of the customer device 102 a list of payment accounts of the customer 101 which See also ¶ 72: At step 308, the customer device 102 initiates the POS payment request based on the merchant ID, purchase and payment information obtained in steps 304 and 306, as described above.  See also ¶ 52: The customer device 102 executes a POS application which enables the operation of the customer device 102 as a POS device for the particular merchant. The POS application of the described embodiments is a mobile application implemented in the form of software modules, including a user interface (UI) module 122, a logic module 120, a communication module 124 and a transaction generation module 126, as described below. POS payment requests are transmitted by the customer device 102 on behalf of the merchant and in association with the purchase order made by the customer 101, to the card association entity 108.)
processing, by the pPOS device, the payment transaction according to the processing rules and being based on a payment network and said at least one entity. (see Pandey at ¶ 43: The payment transactions produced by the system and process described herein are transmitted directly from the POS device (i.e., the customer device) to the card association entity. Following the receipt of the payment transaction, the card association entity processes the payment by obtaining authorisation from the customer's financial institution (referred to in the art as the “issuer”), and sends notification of the authorisation result back to the customer device, and also to the merchant's acquiring financial institution (referred to as the “acquirer”).)
However, Pandey fails to disclose, but Chen, an analogous art of configuring point of sale devices, discloses:
authenticating and validating, by the pPOS device, at least one entity to effect a trusted link between the pPOS device and said at least one entity, said at least one entity from among the following four entities: (a) a user, (b) the merchant, (c) a merchant acquirer, and (d) an issuer of the payment and/or identification instrument; (see Chen at 6:37-43: An operation 216 represents the POS device 104 receiving the verification information. Next, an operation 218 represents the POS device 104 determining whether or not the payment instrument has been authorized for the current transaction with the customer 106(1), based in part on the provided verification information.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pandey point of sale system to authenticate the user and configuring the verification method based on the payment network as disclosed in Chen.  One of ordinary skill in the art would have been motivated to make such modifications to more efficiently process a transaction by prompting the cardholder for the correct verification information on the first try.

Per Claim 17: Claim 17 recites subject matter similar to that discussed above in connection with claim 1.  Claim 17 additionally recites, and Pandey further discloses:
using, by the pPOS device, external data from an external data sensor switch function to initiate a payment transaction involving the merchant and corresponding to said one of the e-commerce transactions and/or in vehicle payments; (see Pandey at ¶ 44: In the described embodiments of the system and process, communication between the customer device and the merchant POS device occurs via near field communication 

Per Claims 5 and 19: The combination of Pandey and Chen discloses the subject matter of claims 1 and 17, from which claims 5 and 19 depend, respectively.  However, Pandey fails to disclose, but Chen discloses:
comparing data elements locally stored on the pPOS device with payment transaction data elements and external sensor data elements. (see Chen at 6:34-48: FIG. 2B continues the illustration of the process 200. At an operation 214, the customer provides the requested verification information to the POS device 104, such as by entering her PIN, providing a signature, or the like. An operation 216 represents the POS device 104 receiving the verification information. Next, an operation 218 represents the POS device 104 determining whether or not the payment instrument has been authorized for the current transaction with the customer 106(1), based in part on the provided verification information. For instance, the POS device 104 may provide information regarding the payment instrument (e.g., identifier, expiration date, CVC code, etc.) along with the provided verification information (e.g., PIN, signature, etc.) to the payment service 108, which in turn attempts to authorize the payment instrument for the transaction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the point of sale in Pandey to verify the data elements to complete a transaction as disclosed in Chen.  One of ordinary skill in the art would have been motivated to do so to further increase the security of such a transaction.

Per Claim 20: The combination of Pandey and Chen discloses the subject matter of claim 17, from which claim 20 depends.  However, Pandey fails to disclose, but Chen discloses:
wherein the external data used by the pPOS device is conveyed wirelessly by a communication protocol of one or more of the following types: wireless local area network communication, low energy communication, NFMI (near field magnetic induction) communication, cellular communication, and V2X (vehicle-to-infrastructure and/or vehicle-to-vehicle) communication. (see Chen at 9:2-7: For example, network interface(s) 410 may enable communication through one or more of the Internet, cable networks, cellular networks, wireless networks (e.g., Wi-Fi) and wired networks, as well as close-range communications such as Bluetooth®, Bluetooth® low energy, and the like, as additionally enumerated elsewhere herein.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pandey to receive payment card information as disclosed in Chen.  One of ordinary skill in the art would have been motivated to do so to increase the convenience of providing payment information to the point of sale device.

Per Claim 22: The combination of Pandey and Chen discloses the subject matter of claim 17, from which claim 22 depends.  Pandey further discloses:
initializing, by the pPOS device, the payment kernel circuit for processing the payment transaction. (see Pandey at ¶ 52: The customer device 102 executes a POS application which enables the operation of the customer device 102 as a POS device for the particular merchant.)

Claims 2, 4, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandey and Chen as applied to claims 1 and 17 above, and further in view of U.S. Patent Pub. No. 2009/0164327 to Bishop et al.
Per Claims 2 and 18: The combination of Pandey and Chen discloses the subject matter of claims 1 and 17, from which claims 2 and 18 depend, respectively.  However, the combination of Pandey and Chen fails to disclose, but Bishop, an analogous art of point of sale devices, discloses:
payment transaction scoring of the user and the merchant, wherein data elements from the payment transaction, prior payment transaction history, and the payment and/or identification instrument are numerically analyzed by a set of rules, corresponding to or consistent with the processing rules, to determine a risk of fraud by the user or the merchant. (Examiner’s Note: the language “to determine a risk of fraud by the user or the merchant” has been considered and determined to recite an intended use of payment transaction scoring.  Therefore, it fails to distinguish over the prior art.  However, for compact prosecution purposes, the following citation is provided for the entire claim element: see Bishop at ¶ 83: For example, where the transaction mechanism is established and maintained by a card issuer and the purchaser is a cardholder of a card issued by the card issuer, the card issuer can maintain a history of the purchaser's card transactions. Such card transaction history can be suitably stored along with the purchaser registration information in the customer information records or the customer transaction records, as described above. Using this historical information, the risk management module of the transaction mechanism can perform a fraud analysis by executing a fraud detection 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the point of sale device in Pandey to calculate a transaction score as disclosed in Bishop.  One of ordinary skill in the art would have been motivated to make such a change to decrease the number of fraudulent transactions.

Per Claim 4: The combination of Pandey, Chen, and Bishop discloses the subject matter of claim 2, from which claim 4 depends.  However, the combination of Pandey and Chen fails to disclose, but Bishop discloses:
wherein the payment transaction scoring is based on one or more of the following: shopping usage pattern of the user, authentication method used by the merchant, merchant type of the merchant, usage pattern of the payment and/or identification instrument to the merchant, success or failure of payment transactions by the issuer of the payment and/or identification instrument, merchandise type of items in electronic shopping cart, and shopping cart checkout value and merchant type of the merchant. (Examiner’s Note: this claim element has been considered and determined to recite non-functional descriptive material.  Therefore, it fails to distinguish over the prior art.  See MPEP 2111.05.  It is non-functional descriptive material because the claim fails to positively recite a functional relationship with the specific data recited in see Bishop at ¶83: For example, where the transaction mechanism is established and maintained by a card issuer and the purchaser is a cardholder of a card issued by the card issuer, the card issuer can maintain a history of the purchaser's card transactions. Such card transaction history can be suitably stored along with the purchaser registration information in the customer information records or the customer transaction records, as described above. Using this historical information, the risk management module of the transaction mechanism can perform a fraud analysis by executing a fraud detection program or mechanism to determine whether the current transaction, or current transaction in view of recent transactions, is indicative of fraud. For example, where a card has been utilized to purchase multiple high-priced items, the fraud analysis may flag the transaction such that the transaction mechanism will terminate or otherwise not permit the purchaser to complete the transaction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the point of sale device in Pandey to calculate a transaction score as disclosed in Bishop.  One of ordinary skill in the art would have been motivated to make such a change to decrease the number of fraudulent transactions.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pandey and Chen as applied to claim 5 above, and further in view of U.S. Patent Pub. No. 2018/0089691 to Sibert et al.
Per Claim 6: 
wherein the data elements include: user identification data elements, merchant identification data elements (Examiner’s Note: the data elements have been considered and determined to recite non-functional descriptive material.  Therefore, they fail to distinguish over the prior art.  See MPEP 2111.05.  They are non-functional descriptive material because the claim fails to positively recite a functional relationship with the specific data elements recited in the claim.  However, for compact prosecution purposes, the following citation is provided: see Chen at 4:7-15: For instance, the CVM may indicate that transactions for amounts over a threshold amount (e.g., $50) will only be authorized when verification information—in addition to the information stored by a customer's payment instrument—is provided by the customer. This information may include a personal identification number (PIN) associated with the payment instrument, a password with the payment instrument, a signature of the cardholder, or the like.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the point of sale system in Pandey to include the data elements disclosed in Chen.  One of ordinary skill in the art would have been motivated to do so to further increase the security of the transactions performed by the point of sale device.
However, the combination of Pandey and Chen fails to disclose, but Sibert, an analogous art of securing transactions, discloses:
wherein the data elements include: merchant acquirer identification data elements stored in a secure microcontroller function (MCF) and/or a secure element. (Examiner’s Note: the data elements have been considered and determined to recite non-functional descriptive material.  Therefore, they fail to distinguish over the prior art.  See MPEP 2111.05.  They are non-functional descriptive material because the claim fails to see Sibert at ¶ 26: For example, if user X wants to use a particular credit card, a merchant acquirer associated with the card may provide an applet 132, which is installed in secure element 130 in order to maintain payment information associated with that card.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the point of sale system in Pandey to include the data elements disclosed in Sibert.  One of ordinary skill in the art would have been motivated to do so to further increase the security of the transactions performed by the point of sale device.

Per Claim 7: The combination of Pandey, Chen, and Sibert discloses the subject matter of claim 6, from which claim 7 depends.  However, Pandey fails to disclose, but Chen discloses:
where the user identification data elements are comprising of one or more of the following: a face of the user, a finger of the user, a fingerprint of the user, an iris of the user, a voice of the user, a heart rhythm of the user, a physical attribute of the user, and any other biometric identifier of the user. (Examiner’s Note: the various user identification elements have been considered and determined to recite non-functional descriptive material.  Therefore, they fail to distinguish over the prior art.  See MPEP 2111.05.  They are non-functional descriptive material because the claim fails to positively recite a functional relationship with these specific elements.  However, for compact prosecution purposes, the following citation is provided: see Chen at 2:2-6: This additional verification information may comprise a personal identifier number (PIN) associated the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the point of sale device in Pandey to use biometric information to verify a customer as disclosed in Chen.  One of ordinary skill in the art would have been motivated to do so to further increase the security of the transactions performed using the point of sale device.

Per Claim 8: The combination of Pandey, Chen, and Sibert discloses the subject matter of claim 6, from which claim 8 depends.  However, Pandey fails to disclose, but Chen discloses:
where the merchant identification data elements include one or more of the following: a merchant ID (identification), a merchant key pair, a merchant address, a merchant geolocation data, a merchant store image, a merchant logo and/or branding and/or trademark image, a merchant location RF (radio-frequency) and/or UHF (ultra high frequency) identification, a merchant electronic shopping cart identification, and a merchant to user electronic shopping cart session identification. (Examiner’s Note: the various merchant identification data elements have been considered and determined to recite non-functional descriptive material.  Therefore, they fail to distinguish over the prior art.  See MPEP 2111.05.  They are non-functional descriptive material because the claim fails to positively recite a functional relationship with the specific merchant identification data.  However, for compact prosecution purposes, the following citation is provided: see Chen at 3:42-48: During the transaction, the POS device 104 can determine transaction information describing the transaction, such as the identifier 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the point of sale device in Pandey to include such merchant information, such as the place of the transaction, disclosed in Chen.  One of ordinary skill in the art would have been motivated to do so to increase the security of the transaction performed by the point of sale device.

Per Claim 9: The combination of Pandey, Chen, and Sibert discloses the subject matter of claim 6, from which claim 9 depends.  However, the combination of Pandey and Chen fails to disclose, but Sibert discloses:
where the merchant acquirer identification data elements include one or more of the following: a merchant acquirer ID (identification), a merchant acquirer key pair, a merchant acquirer Terminal ID (identification), and a merchant acquirer connection protocol and identifier. (Examiner’s Note: the various merchant acquirer data elements have been considered and determined to recite non-functional descriptive material.  Therefore, they fail to distinguish over the prior art.  See MPEP 2111.05.  They are non-functional descriptive material because the claim fails to positively recite a functional relationship with these specific merchant acquirer data elements.  However, for compact prosecution purposes, the following citation is provided: see Sibert at ¶ 26: For example, if user X wants to use a particular credit card, a merchant acquirer associated with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the point of sale device in Pandey to include the merchant data disclosed in Sibert.  One of ordinary skill in the art would have been motivated to do so to increase the security of the transaction performed using the point of sale device.

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandey and Chen as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2015/0081461 to Adranji et al.
Per Claim 13: The combination of Pandey and Chen discloses the subject matter of claim 1, from which claim 13 depends.  However, the combination of Pandey and Chen fails to disclose, but Adranji, an analogous art of point of sale devices, discloses:
presenting, by the user, the payment and/or identification instrument to the pPOS device. (see Adranji at ¶ 58: In response to the message, the user 1205 may tap 1225 the payment instrument on the card reader 1035. In other embodiments, the user 1205 may couple 1225 the payment instrument or card with the card reader 1035 via contact or via another contactless protocol to proceed with the payment session 1222.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pandey so that a customer can present a physical payment instrument to complete a purchase as disclosed in Adranji.  One of ordinary skill in the art would have been motivated to do so to enable payments without using digital wallets.

Per Claim 14: The combination of Pandey and Chen discloses the subject matter of claim 1, from which claim 14 depends.  Pandey further discloses:
displaying status of the payment transaction, and (see Pandey at ¶ 79: The POS application displays a notification of the completion of the POS payment at step 312 of the NFC enabled POS payment process 300.)
However, the combination of Pandey and Chen fails to disclose, but Adranji discloses:
logging of the payment transaction. (see Adranji at ¶ 63: If the communications device 1055 approves the transaction, the approval may be transmitted to the payment service provider 1210. The payment service provider 1210 may transmit an indication of the approval 1229 to the secure element 1034, an indication of the payment completion 1230 to the online merchant 1250, and terminate the payment session 1232 between the payment service provider 1210 and the secure element 1034. In many embodiments, the issuing bank of the payment instrument such as the communications device 1055 may process the payment to transmit the payment to the online merchant's 1250 account.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pandey to log transactions as disclosed in Adranji.  One of ordinary skill in the art would have been motivated to do so to keep a record of all transactions made on the device.

Per Claim 15: The combination of Pandey, Chen, and Adranji discloses the subject matter of claim 14, from which claim 15 depends.  Pandey further discloses:
wherein the displaying status of the payment transaction includes one or more of the following: displaying status on a pPOS display, displaying status on an external audio device via an external user interface, and displaying status on an external display device via an external user interface. (see Pandey at ¶ 79: The POS application displays a notification of the completion of the POS payment at step 312 of the NFC enabled POS payment process 300.)

Per Claim 16: The combination of Pandey, Chen, and Adranji discloses the subject matter of claim 14, from which claim 16 depends.  However, the combination of Pandey and Chen fails to disclose, but Adranji discloses:
wherein the logging of the payment transaction includes one of the following: logging the payment transaction locally on the pPOS device, logging the payment transaction remotely from the pPOS device, logging the payment transaction both locally on and remotely from the pPOS device. (see Adranji at ¶ 63: If the communications device 1055 approves the transaction, the approval may be transmitted to the payment service provider 1210. The payment service provider 1210 may transmit an indication of the approval 1229 to the secure element 1034, an indication of the payment completion 1230 to the online merchant 1250, and terminate the payment session 1232 between the payment service provider 1210 and the secure element 1034. In many embodiments, the issuing bank of the payment instrument such as the communications device 1055 may process the payment to transmit the payment to the online merchant's 1250 account.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pandey to log transactions as disclosed in Adranji.  One of .

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandey and Chen as applied to claim 17 above, and further in view of U.S. Patent Pub. No. 2009/0187492 to Hammad et al.
Per Claim 21: The combination of Pandey and Chen discloses the subject matter of claim 17, from which claim 21 depends.  However, the combination of Pandey and Chen fails to disclose, but Hammad, an analogous art of secure transactions, discloses:
wherein the merchant creates a payment transaction event trigger based on processing a location data of the merchant, (see Hammad at ¶ 50: After the consumer authenticates himself to the mobile communication device, the mobile communication device or a payment card is used to initiate the transaction at the merchant (step 210). For example, the consumer may select goods to purchase at the merchant. The consumer may pay for the goods at a POS terminal using the mobile communication device. During the transaction process, the POS terminal generates transaction information. The transaction information may include the time of the transaction, a description of the goods purchased during the transaction, the cost of the goods, the location of the merchant, and the like.)
wherein the payment transaction event trigger prompts the pPOS device for payment, and the event trigger causes the configuration of the payment kernel specific to the processing rules for the merchant. (see Hammad at ¶ 50: After the consumer authenticates himself to the mobile communication device, the mobile communication device or a payment card is used to initiate the transaction at the merchant (step 210). For 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the cited functionality disclosed in Hammad in the Pandey system.  One of ordinary skill in the art would have been motivated to do so to reduce fraudulent transactions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2015/0100495 discloses methods and systems for providing tokenized transaction accounts. In one embodiment, a computer-implemented method is provided that may include generating, by one or more processors, a first tokenized transaction account from a first transaction account associated with a first user. The method may also include providing the first tokenized transaction account to a client device associated with the first user for storage in the client device and use in transactions. The method may also include updating the first tokenized transaction account based on one or more conditions and providing the updated first tokenized transaction account to the client device for storage and use in a subsequent transaction.
U.S. Patent Pub. No. 2015/0025989 discloses a method of remotely configuring a point-of-sale device that is configured with resident executable program code involves the resident executable program code transmitting a framework update request to a computer server. The resident executable program code imposes a security requirement prohibiting unauthorized change of the resident executable program code. The resident executable program code also defines an operational framework of at least one allowed mode of operation for the point-of-sale device. The framework update request includes a credential. In accordance with a validity of the credential, the point-of-sale device receives a framework update payload in response to the framework update request, and installs the framework update payload into the point-of-sale device. The resident executable program code together with the framework update payload define an updated version of the operational framework. The updated version of the operational framework maintains the imposed security requirement.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083.  The examiner can normally be reached on 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.B.K./Examiner, Art Unit 3685               
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685